Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach “determining, based at least on the information indicated by the pod specification, a cloud provider system associated with the pod specification” in conjunction with the other claim limitations, nor would it have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The 2-page information disclosure statement filed 6 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No copy of the co-pending application’s file history was provided.  While there is a waiver in place for the specification of co-pending U.S. patent applications, the waiver does not extend to cited references, office actions, responses, notices of allowance and other file history information.
The 15-page information disclosure statement filed 6 January 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because citation number 130 does not correspond to an actual U.S. Patent document.  The 15-page 
The Examiner notes that several of the U.S. Patent documents had the wrong name listed.  The Examiner has corrected these instances where it was clear to which document Applicant was referring.  Additionally, the Examiner notes that the vast majority of these documents predate the concept of the claimed “pod”.  Applicant is encouraged to evaluate whether the proper documents were cited.  Furthermore, the Examiner notes that, while all of the remaining references have been considered, due to the volume of references being cited, extensive review of each reference could not be conducted.  If Applicant has references or portions of references they feel merit special attention, the Examiner would welcome a statement in a response identifying these.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Natanzon (US 2020/0034240) teaches creating a journal volume for a pod.  Smith-Uchida (US 2020/0319978) teaches performing snapshots of all volumes within a Kubernetes namespace.  Balcha (US 2021/0011811) teaches taking a snapshot of a pod’s storage volume.  Alluboyina (US 2021/0103499) teaches rolling back snapshots of Kubernetes applications.  Trilio (“TrilioVault 3.2 Documentation”) teaches point-in-time backup of workloads in a Kubernetes cluster.  Velero (“Documentation”) teaches volume snapshots and backup in a Kubernetes cluster. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        6 January 2022